Order issued September 12, 2012




                                                In The
                                     @ourt of Appeals
                          lf.ifth. ilistri.ct of W.exa.s at ilalla.s
                                         No. 05-11-00680-CR


                                  JACOB WHEELER, Appellant

                                                   v.
                                THE STATE OF TEXAS, Appellee


                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F10-57968-H



                                            ORDER

        By order dated March 7, 2012, the Court directed the district clerk to file a supplemental

record containing the trial court's jury charge in this case. On that same date, the district clerk filed

a supplemental clerk's record containing what purported to be the jury charges on guilt/innocence

and punishment On April 9, 2012, the Court received a letter from the trial court informing the

Court that the charges in the supplemental clerk's record are drafts of the jury charges rather than

the actual charges submitted to the jury. We further note that the record on appeal does not contain

a copy ofthe trial court's certification of appellant's right to appeal.

        We ORDER the trial court to file a certification of appellant's right to appeal within

THIRTY (30) DAYS of the date of this order. See TEX. R. APP. P. 25.2(d).
         We further ORDER the trial court to conduct a hearing to determine (I) whether the jury

charges have been lost or destroyed; (2) whether appellant is at fault for the loss of the jury charges;

and (3) whether the jury charges can be replaced either by agreement of the parties or with copies

determined by the trial court to accurately duplicate with reasonable certainty the original jury

charges. See TEX. R. APP. P. 34.5(e).

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within SIXTY (60) DAYS ofthe date ofthis

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The appeal

shall be reinstated sixty (60) days from the date of this order or when the findings are received,

whichever is earlier.

                                                        ·~o                      .


                                                           ~~ll!~
                                                        LANAMYERS           0
                                                        JUSTICE




                                                  -2-